Citation Nr: 1817363	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD) and herbicide agent exposure.

3. Entitlement to service connection for acquired psychiatric disorder, to include PTSD.

4. Entitlement to service connection for colon cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1972, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a February 2004 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the February 2004 rating decision.  Therefore, the decision became final.  The Board finds that the evidence received since the February 2004 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156, 20.302, 20.1103.  See also June 2010 VA Form 21-4138 Statement In Support of Claim; October 2017 Transcript of Hearing at 18.  Accordingly, the claim of entitlement to service connection for hypertension is reopened and will be considered on the merits.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for hypertension, to include as due to PTSD and herbicide agent exposure is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not file a Notice of Disagreement nor perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the February 2004 rating decision.  

2. The evidence received since the February 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for hypertension.

3. The Veteran's colon cancer was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include in-service exposure to herbicide agents.

4. The Veteran's PTSD manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying service connection for hypertension is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. New and material evidence has been received and the claim of entitlement to service connection for hypertension is reopened.  38 C.F.R. §§ 3.156 (2017).	

3. The criteria for service connection for colon cancer, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331.  As cancer and acquired psychiatric disorder, to include PTSD, are not listed as a chronic diseases under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Colon Cancer

The Veteran contends that his colon cancer was caused by exposure to herbicide agents.  See October 2017 Transcript of Hearing at 4.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Here, colon cancer is not a disability that VA recognizes as a presumptive disability related to exposure to herbicide agents.  Accordingly, service connection on this presumptive basis is not warranted for colon cancer.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In May 2007, the Veteran was diagnosed with colon cancer.  See May 2007 VA Primary Care Note.  The Board finds that the Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of colon cancer.  

In October 2017, the Veteran testified that he believed that he had recovered from colon cancer after his surgery.  See Transcript of Hearing at 5; July 2007 VA Surgery Inpatient Note.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claim for service connection for colon cancer.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, however, the evidence does not indicate that the Veteran's colon cancer may be associated with his service.  See McLendon, 20 Vet. App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicate" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The Veteran's August 1966 induction and October 1968 separation examinations were normal for the anus and rectum.  Moreover, the Veteran had no additional evidence to submit, other than his testimony, which indicates a link between his colon cancer and service.  See October 2017 Transcript of Hearing at 5; see also, Water, supra.  Accordingly, the Board finds that a VA examination for this issue is not warranted.  

Based on the foregoing, the Board finds the most probative evidence weighs against the claim.  The first complaint and objective evidence of the colon cancer occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no competent evidence linking the Veteran's colon cancer to his military service.

The Board has considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of etiology in this case extend beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the entitlement to service connection for colon cancer must be denied.

PTSD

The Veteran is seeking service connection for PTSD that he contends he incurred as a result of his military service in Vietnam. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f). 
 
The Veteran was diagnosed with PTSD, recurrent major depression, and schizoid personality disorder.   See March 2013 VA examination report.  

He testified that he drove trucks and delivered equipment in Vietnam.  He drove over multiple people during convoys and feared for his life.  He saw burned bodies after being napalmed.  He witnessed people being shot and ran over.  See October 2017 Transcript of Hearing at 7, 12-14; see also June 2010 VA Form 21-0781 Statement in Support of Claim for PTSD.  Pursuant to 38 C.F.R. § 3.304 (f)(3), the Veteran's lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.  The Board finds that the claimed stressors occurred as there is no clear and convincing evidence to contradict the Veteran's statements, and that they are consistent with the Veteran's service.  

Although there is evidence against the claim, a March 2013 VA examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service events.  The Board notes that in formulating her opinion, the psychologist reviewed the evidence of record, including the Veteran's lay statements, and relied on medical studies as well as her own knowledge, training and expertise as a medical professional.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to his military service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

Service connection for colon cancer is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension, to include as due to service-connected PTSD and herbicide agent exposure.  The Veteran contends that he has received treatment for his hypertension since 1998 and that it is due to PTSD-related symptoms such as stress, anxiety, nervousness, and chronic sleep impairment.  See June 2010 VA Form 21-4138 Statement in Support of Claim; October 2017 Transcript of Hearing at 18.  

In March 2013, a VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that while family history, age and male sex were listed risk factors for hypertension, PTSD or mental conditions were not listed.  He found no evidence that indicated that PTSD aggravated the Veteran's hypertension.  He concluded that the Veteran's hypertension was following its own natural progression.  In light of the grant of service connection for PTSD, herein, and the Veteran's contentions, the Board finds the VA examiner's opinion inadequate and, thus, remand is warranted for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (2017).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of the Veteran's hypertension.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should discuss the Veteran's October 2017 lay testimony that PTSD symptoms such as stress, anxiety, nervousness, and chronic sleep impairment aggravated the Veteran's blood pressure.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is causally or etiologically related to his military service and/or due to herbicide agent exposure.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected PTSD.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's hypertension and describe how such a disability generally presents or develops in most cases, in determining the likelihood that hypertension is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


